Name: 2002/940/EC: Commission Decision of 27 November 2002 amending Decision 98/371/EC as regards imports of fresh pig meat from the Slovak Republic (Text with EEA relevance) (notified under document number C(2002) 4556)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  animal product;  Europe;  agricultural policy;  trade
 Date Published: 2002-11-30

 Avis juridique important|32002D09402002/940/EC: Commission Decision of 27 November 2002 amending Decision 98/371/EC as regards imports of fresh pig meat from the Slovak Republic (Text with EEA relevance) (notified under document number C(2002) 4556) Official Journal L 325 , 30/11/2002 P. 0040 - 0044Commission Decisionof 27 November 2002amending Decision 98/371/EC as regards imports of fresh pig meat from the Slovak Republic(notified under document number C(2002) 4556)(Text with EEA relevance)(2002/940/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Articles 14, 15 and 16 thereof,Whereas:(1) Commission Decision 98/371/EC(3), as last amended by Decision 2002/7/EC(4), governs the animal health conditions and veterinary certification for imports of fresh meat from certain European countries.(2) For animal health reasons, and in particular to control classical swine fever imports of fresh pig meat for human consumption from the Slovak Republic were not authorised.(3) The Slovakian Competent Veterinary Authorities have requested authorisation to export pig meat to the Community and have supported their request with information on the health status of the swine in the Slovak Republic and the control of classical swine fever.(4) In July 2002 a Commission veterinary mission visited Slovakia to assess the animal health situation, and in particular the classical swine fever situation.(5) On the basis of the mission report and further information provided by the Slovakian Competent Veterinary Authorities, the health status of swine in Slovakia appears to be satisfactory as regards classical swine fever in domestic swine; however, there are a number of designated areas where infection exists in wild boars.(6) The importation of pig meat from the Slovak Republic into the Community should therefore be authorised from the districts which are not under restriction due to infection in wild boars and in addition certain conditions relating to the use of catering waste for feeding to swine should be laid down.(7) For the purpose of exporting pig meat to the European Community the Slovakian competent veterinary authorities have undertaken to establish a list of pig holdings subject to regular veterinary supervision and appropriate controls to exclude any use of catering waste for feeding to pigs.(8) Decision 98/371/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 98/371/EC is amended as follows:1. Annex I is replaced by the text in Annex I to this Decision.2. Annex II is replaced by the text in Annex II to this Decision.Article 2This Decision shall apply on the day of its publication in the Official Journal of the European Community.Article 3This Decision is addressed to the Member States.Done at Brussels, 27 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 170, 16.6.1998, p. 16.(4) OJ L 3, 5.1.2002, p. 50.ANNEX I"ANNEX IDESCRIPTION OF TERRITORIES OF CERTAIN EUROPEAN COUNTRIES ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"ANNEX II"ANNEX IIANIMAL HEALTH GUARANTEES TO BE REQUESTED ON CERTIFICATION OF FRESH MEAT>TABLE>NB:Imports of fresh meat for human consumption are not allowed unless a programme of control of residues in the exporting third country has been approved by the Commission."